Case 1:19-cv-00276-DLC-SLC Document 131

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HASSAN CHAHINE and CHAHINE
SPORTS WEAR II CORP.,

Plaintiffs,
-against-

CITY OF NEW YORK, NEW YORK CITY
POLICE DEPARTMENT, OFFICER DAVID
PEREZ, OFFICER MATTHEW MAURO, and
POLICE OFFICER JOHN DOE NOS. 1-5,

Defendants.
-x

Filed 05/21/20 Page 1of1

 

ot
I

19 CIVIL 276 (DLC)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 20, 2020, the Defendants’ September 13, 2019

motion to dismiss is granted; accordingly, this case is closed.

Dated: New York, New York

May 21, 2020

RUBY J. KRAJICK

 

BY:

Clerk of Court

K/VYVAY IAD

Deputy Clerk”
